         Case 1:20-cv-03058-CM Document 59 Filed 07/08/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
NATURAL RESOURCES DEFENSE COUNCIL,
ENVIRONMENTAL JUSTICE HEALTH
ALLIANCE, PUBLIC CITIZEN, CATSKILL
MOUNTAINKEEPER, CENTER FOR                                                                                   I
                                                                     '   \)( )('        :,:'.
COALFIELD JUSTICE, CLEAN WATER
                                                                                                7li\ acc)L) .:
                                                                     Ii._    .-   '"-   f, •



ACTION, COMING CLEAN, FLINT RISING,
INDIGENOUS ENVIRONMENTAL NETWORK,
JUST TRANSITION ALLIANCE, LOS
JARDINES INSTITUTE, SOUTHEAST
ENVIRONMENTAL TASK FORCE, TEXAS
ENVIRONMENTAL JUSTICE ADVOCACY
SERVICES, WATER YOU FIGHTING FOR,
WEST HARLEM ENVIRONMENTAL
ACTION, INC.,
                      Plaintiffs,                                           20 CIVIL 3058 (CM)

                 -against-                                                          JUDGMENT

ASSISTANT ADMINISTRATOR SUSAN
PARKER BODINE, ADMINISTRATOR
ANDREW WHEELER, UNITED STATES
ENVIRONMENTAL PROTECTION AGENCY,
                    Defendants.
-----------------------------------------------------------X

        It is hereby   ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Memorandum Decision and Order dated July 8, 2020, Plaintiffs' motion for

summary judgment is DENIED. Defendants' cross-motion for summary judgment is GRANTED.

Dated: New York, New York
       July 8, 2020



                                                                     RUBY J. KRAJICK

                                                                            Clerk of Court
                                                               BY:
                                                                            fflov1w ~             1

                                                                             Deputy Clerk ~
